Exhibit 10.44

AMENDMENT 1 TO TRANSITION SERVICES AGREEMENT

THIS AMENDMENT 1 TO TRANSITION SERVICES AGREEMENT (this “Amendment”), is dated
November 20, 2012 is by and between Dean Foods Company, a Delaware corporation,
(“Dean Foods”) and The WhiteWave Foods Company, a Delaware corporation
(“WhiteWave”).

WHEREAS, Dean Foods and WhiteWave previously entered into a Transition Services
Agreement dated October 25, 2012 (the “Agreement”), which became effective as of
October 31, 2012; and

WHEREAS, pursuant to the Agreement, certain Services are being provided by
Morningstar Foods, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Dean Foods (“Morningstar”) and certain other direct and indirect
subsidiaries of Morningstar (collectively, the “Morningstar Business”) to
WhiteWave and the Morningstar Business is receiving certain Services from
WhiteWave (such Services being provided to and/or received by the Morningstar
Business, collectively, the “Morningstar-WhiteWave Services”); and

WHEREAS, in order to facilitate a potential sale of all or part of the
Morningstar Business by Dean Foods, Dean Foods and WhiteWave deem it to be
appropriate and desirable for Morningstar and WhiteWave to enter into one or
more separate transition services agreements governing the terms of the
Morningstar-WhiteWave Services (any such agreements, collectively, the
“Morningstar- WhiteWave Transition Services Agreements”); and

WHEREAS, in connection with the entry into the Morningstar-WhiteWave Transition
Services Agreements, Dean Foods and WhiteWave desire to amend the Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto agree as follows:

1.        Capitalized Terms.  Capitalized terms contained in this Amendment and
not otherwise defined shall have the meaning ascribed to them in the Agreement.

2.        Morningstar-WhiteWave Services.  From and after the date of this
Amendment, the terms and conditions under which all Morningstar-WhiteWave
Services are provided shall cease to be governed by the Agreement and the
Agreement shall be of no further effect with respect to the
Morningstar-WhiteWave Services.

3.        Amendments to Schedules.  Without limiting the generality of the
foregoing:

(a)        The End Date for (i) the Services described as “Other-Distribution
Services” on Schedule A to the Agreement and (ii) the Services described as
“Supply-Chain-QA Lab Services” on Schedule B shall be November 20, 2012.

(b)        The Base Cost for the Services described as “Research & Development”
on Schedule B to the Agreement shall be changed to $8,666.

4.        Binding Effect and Assignment.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto, their respective successors and
permitted assigns, except as is otherwise expressly provided herein or in the
Agreement.

 

1



--------------------------------------------------------------------------------

5.        The Agreement.  All other terms and provisions of the Agreement not
expressly modified by this Amendment shall remain in full force and effect and
are hereby expressly ratified and confirmed.

6.        Titles.  The titles of the articles, sections and subsections of this
Amendment are for convenience of reference only and shall not be considered a
part of or affect the construction or interpretation of any provisions of this
Amendment. The words “herein,” “hereof,” “hereto” and “hereunder” and other
words of similar import refer to this Amendment as a whole and not to any
particular Article, Section or other subdivision.

7.        Execution.  This Amendment may be executed in any number of original,
facsimile, or portable document format (pdf) counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their proper and duly authorized representatives as of the date first set forth
above.

 

DEAN FOODS COMPANY

By:    

  /s/ Timothy A. Smith   Treasurer THE WHITEWAVE FOODS COMPANY

By:    

  /s/ Roger E. Theodoredis  

Executive Vice President, Secretary and General

Counsel

 

2